DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-34 are pending and have been examined in this application.
Claims 15-34 are currently amended.
The terminal disclaimer filed 28 September 2021 has been approved. Therefore, the nonstatutory double patenting rejections have been withdrawn.

Response to Amendment
Applicant’s amendments to the claims filed 28 September 2021 have overcome the following objections and rejection. Therefore, the following objections and rejection have been withdrawn:
Objections to claims 21-24, 27-28 and 30-34
Rejeciton of claim 22 under 35 U.S.C. 112(a)

Response to Arguments
Applicant’s arguments filed 28 September 2021 (hereinafter “the remarks”) have been fully considered but are not persuasive.
Double Patenting
Applicant’s terminal disclaimer has overcome the double patenting rejections.
Specification Objection
On pg. 8-9 of the remarks, Applicant argues, “…Applicant contends that the term ‘nominal’ refers to… a quantity or dimension that is stated or expressed but not necessarily corresponding exactly to the real value.”
This argument has been found persuasive. Therefore the Examiner has interpreted “nominal coefficient of friction” as “a coefficient of friction that is stated or expressed but not necessarily corresponding exactly to the real value”.
Applicant also argues, “Thus, the nominal coefficient of friction would be understood by a person of ordinary skill in the field as the manufacturer specified coefficient of friction based on the materials provided.”
The Examiner respectfully disagrees and has not found this argument persuasive. In the absence of an explicit definition given in the specification, and based on the plain meaning of the term “nominal” and the well understood meaning of “coefficient of friction” known to those of ordinary skill in the art, the broadest reasonable interpretation of “nominal coefficient of friction” is “a coefficient of friction that is stated or expressed but not necessarily corresponding exactly to the real value”. The objection to the term “the nominal coefficient of friction” in p. [0017] of the specification has been modified to indicate that the objection is solely due to a lack of antecedent basis for the term.
Rejections under 35 U.S.C. 112(b)
On pg. 9 of the remarks, Applicant argues, “In response to the rejection of claim 23, Applicant contends that the coefficient of friction is calculated as a ratio of the actual braking torque to the brake pressure because the brake pressure is directly proportional to the set braking torque (the pressure applied to the brakes, or brake pressure, controls the magnitude of the set braking torque). Thus, the brake pressure can be measured as a torque, since the set braking torque is entirely dependent on the brake pressure.”
The Examiner respectfully disagrees and has not found this argument persuasive for the following reasons. There is no indication in the claim that “brake pressure” should be given a special meaning contrary to its ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “brake pressure” in claim 23, as alleged in the remarks, is used by the claim to mean “a measured torque value,” while the accepted meaning is “a pressure value applied to a brake.” The term is indefinite because the claim does not indicate units for the value “pressure” as anything other than the ordinary units (force / area) and the specification does not clearly redefine the term.
Rejections under 35 U.S.C. 112(a)
On pg. 10 of the remarks, Applicant argues, “Applicant contends that a person skilled in the art would be able to recognize in Applicant's disclosure a description of these limitations. The unit described in the claims, such as the ‘unit for calculating an actual braking torque’, would be known to a person skilled in the art as any logic chip, processor, or other control unit configured to receive the measurements and calculate the actual braking torque.”
The Examiner respectfully disagrees and has not found this argument persuasive for the following reasons. The above argument amounts to a general allegation that the specification contains adequate written description support. In addition to a lack of specific excerpts from the specification, the structure Applicant describes above does not appear at all in the specification. Therefore, Applicant has not met the criteria for stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Rejections under 35 U.S.C. 102
On pg. 11 of the remarks, Applicant argues, “However, the Stebner reference fails to teach the additional actuator system which can apply a braking torque to the wheel and/or axle with a higher control precision than the hydraulic brake system. On the contrary, Stebner merely teaches a generator for regenerative braking. The generator described by Stebner and referenced by the examiner is only used for regenerative braking. Stebner does not teach or suggest that the generator has a higher control precision than the hydraulic brake system.”
The Examiner respectfully disagrees and has not found this argument persuasive for the following reasons. Claim 15 requires, “at least one additional actuator system, which can apply a braking torque to the wheel and/or the axle with a higher control precision than the hydraulic brake system” which is analogous to “at least one additional actuator system, which is capable of applying a braking torque to the wheel and/or the axle with a higher control precision than the hydraulic brake system”. Stebner anticipates this particular claim limitation in p. [0024] (electrical regenerative brakes/electric machine) at least due to the fact that any electrically controlled brake, such as the regenerative brakes disclosed in Stebner, are capable of applying a braking torque to a wheel and/or axle with a higher control precision than a hydraulic brake.

Specification
The disclosure is objected to because of the following informalities:
The specification recites “With knowledge of the set torque and the nominal coefficient of friction, it is possible to infer the actual coefficient of friction: Actual coefficient of friction=actual braking torque/set braking torque*nominal coefficient of friction” in p. [0017] of the published application. However, there is no antecedent basis for the term “the nominal coefficient of friction”.
The Examiner suggests the following amendment to p. [0017] of the specification, “With knowledge of the set torque and[[ the]] a nominal coefficient of friction, it is possible to infer the actual coefficient of friction…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit for in claims 15 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, unit for appears to have no corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 15-34 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-24 contain numerous grammatical errors and lack of antecedent basis. The Examiner recommends the following amendments to claim 21-24 in order to correct the aforementioned errors:

21. 	A method for estimating a coefficient of friction of a hydraulic brake system for a motor vehicle, comprising the steps:
a) setting a braking torque on a wheel or an axle of the motor vehicle by an actuator system, which has a higher control precision than the hydraulic brake system;
b) measuring a first deceleration of the wheel or axle induced by the set braking torque;
c) determining a transfer ratio between the set braking torque and the first deceleration of the wheel or axle;
d) applying [[a]]the set braking torque to the wheel or axle of the motor vehicle via the hydraulic brake system;
e) measuring a second deceleration of the wheel or axle induced by the set braking torque;
f) estimating an actual braking torque on the basis of an inverse of the transfer ratio 
g) calculating the coefficient of friction of the hydraulic brake system based on the estimated actual braking torque.

22. 	The method according to claim 21, in which the coefficient of friction (Cp) is calculated from the set braking torque (τset), [[and ]]the actual braking torque (τactual), and[[ the]] a nominal coefficient of friction (Cpnominal) of the hydraulic brake system according to the following equation:
            
                C
                p
                =
                
                    
                        
                            
                                τ
                            
                            
                                a
                                c
                                t
                                u
                                a
                                l
                            
                        
                    
                    
                        
                            
                                τ
                            
                            
                                s
                                e
                                t
                            
                        
                    
                
                ×
                
                    
                        C
                        p
                    
                    
                        n
                        o
                        m
                        i
                        n
                        a
                        l
                    
                
            
        

23. 	The method according to claim 21, in which the coefficient of friction (Cp) is calculated from the actual braking torque (τactual) and a brake pressure (pbrake) of the hydraulic brake system according to the following equation:
            
                C
                p
                =
                 
                
                    
                        
                            
                                τ
                            
                            
                                a
                                c
                                t
                                u
                                a
                                l
                            
                        
                    
                    
                        
                            
                                p
                            
                            
                                b
                                r
                                a
                                k
                                e
                            
                        
                    
                
            
        

24. 	A method for adjusting a set braking torque of a hydraulic brake system of a motor vehicle to achieve a desired actual braking torque, comprising the steps:
a) setting a first set braking torque on a wheel or axle of the motor vehicle via an actuator system having a higher control precision that the hydraulic brake system;
b) measuring a first deceleration of the wheel or axle induced by the first set braking torque;
c) determining a first transfer ratio between the first set braking torque and the first deceleration of the wheel or axle;
d) applying the first set braking torque to the wheel or axle of the motor vehicle via the hydraulic brake system;
e) measuring [[the ]]a second deceleration of the wheel or axle induced by the first set braking torque;
f) estimating an actual braking torque via an inverse of the first transfer ratio
g) calculating[[ the]] a second transfer ratio between the first set braking torque and the actual braking torque of the hydraulic brake system; and
h) multiplying the first set braking torque of the hydraulic brake system by a resulting factor to obtain a second set braking torque that corresponds to the desired actual braking torque.

Claim 23 recites the equation,                     
                         
                        C
                        p
                        =
                         
                        
                            
                                
                                    
                                        τ
                                    
                                    
                                        a
                                        c
                                        t
                                        u
                                        a
                                        l
                                    
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        b
                                        r
                                        a
                                        k
                                        e
                                    
                                
                            
                        
                    
                . One of ordinary skill in the art would recognize that coefficient of friction is a dimensionless number (i.e., has no units). Accordingly, torque (force * distance) and pressure (force / area) do not share the same units and the resulting quotient is not a dimensionless number. Therefore, the claimed equation is indefinite because it contradicts the characteristics of a coefficient of friction which are conventionally old and well known in the art.
Claim 25 recites the limitation “the set braking torque”.  There is insufficient antecedent basis for these limitations in the claim.
Claim limitation “unit for” recited in claims 15 and 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.































Claim(s) 15-20 and 25-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitation “unit for” recited in claim(s) 15 and 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed function. When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a) (See MPEP § 2181, subsection IV).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 and 25-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stebner et al. (Pub. No.: WO 2013087481 A1, hereinafter “Stebner”).

With respect to claim 15, Stebner discloses a system for estimating a coefficient of friction of a hydraulic brake system in a motor vehicle, comprising:
at least one hydraulic brake system which acts on a wheel or an axle of the motor vehicle (friction brake, see at least: p. [0019]);
at least one additional actuator system, which can apply a braking torque to the wheel and/or the axle with a higher control precision than the hydraulic brake system (electrical regenerative brakes/electric machine, see at least: p. [0024]);
at least one sensor (sensor for determining actual brake pressure, see at least: p. [0019]);  
a unit for calculating an estimated coefficient of friction from sensor data from the at least one sensor (coefficient of friction model to which at least the actual brake pressure is fed, see at least: p. [0019]).

With respect to claim 25, Stebner discloses a system for adjusting an actual braking torque of a hydraulic brake system of a motor vehicle to a desired actual braking torque, comprising:
at least one hydraulic brake system, which acts on a wheel or an axle of the motor vehicle (friction brake, see at least: p. [0019]);
at least one additional actuator system, which can apply a braking torque to the wheel and/or the axle with a higher control precision than the hydraulic brake system (electrical regenerative brakes/electric machine, see at least: p. [0024]);
at least one sensor (sensor for determining actual brake pressure, see at least: p. [0019]); and
a unit for calculating an estimated coefficient of friction from sensor data from the at least one sensor (coefficient of friction model to which at least the actual brake pressure is fed, see at least: p. [0019]); and
a unit for changing the set braking torque of the hydraulic brake system (device for setting a braking torque of at least one friction brake, see at least: p. [0019] and [0036]).

With respect to claim 16, Stebner discloses the system according to claim 15, in which the additional actuator system further comprises at least one direct drive motor (electric drive motor, see at least: p. [0024]).

With respect to claim 17, Stebner discloses the system according to claim 15, in which the additional actuator system further comprises at least one single-wheel electric motor (single electric machine, see at least: p. [0024]).
Claims 26 and 29 are rejected under the same rationale, mutatis mutandis, as claim 17, above.

With respect to claim 18, Stebner discloses the system according to claim 15, further comprising: at least one wheel rpm sensor (wheel speed V is provided to the coefficient of friction model, see at least: p. [0037]). The Examiner has interpreted that the source of wheel speed V is a wheel speed sensor, and it is old and well known in the art that wheel speed sensors measure wheel speed by detecting the speed of the wheel’s rotation (i.e., wheel speed sensors are conventionally a type of tachometer).
Claims 27, and 30-31 are rejected under the same rationale, mutatis mutandis, as claim 18, above.

With respect to claim 19, Stebner discloses the system according to claim 15, further comprising: at least one wheel speed sensor (wheel speed V is provided to the coefficient of friction model, see at least: p. [0037]). The Examiner has interpreted that the source of wheel speed V is a wheel speed sensor.
Claims 32-34 are rejected under the same rationale, mutatis mutandis, as claim 19, above.

With respect to claim 20, Stebner discloses the system according to claim 15, further comprising: at least one brake pressure sensor (sensor for determining actual brake pressure, see at least: p. [0019]).
Claim 28 is rejected under the same rationale, mutatis mutandis, as claim 20, above.

Allowable Subject Matter
Claims 21-24 would be allowable if the rejections under 35 U.S.C. 112(b) were overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662